Citation Nr: 0517982	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The veteran was to testify at a videoconference hearing 
before a Veterans Law Judge in May 2002, but he failed to 
appear as scheduled. As the veteran has not provided good 
cause for his failure to report or requested a rescheduling 
of another hearing, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2004). 


FINDING OF FACT

VA audiological examination conducted in July 2001 revealed a 
Level I hearing impairment in the right ear and a Level II 
hearing impairment in the left ear under both the prior and 
amended regulations.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 38 
C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in June 2001 and July 2001.  The 
veteran was told of what was required to substantiate his 
claim for an increased compensable disability rating for his 
service-connected bilateral hearing loss, of his and VA's 
respective duties, and was asked to submit evidence and/or 
information in his possession to the RO.  The veteran's claim 
was initially adjudicated by the RO in August 1998.  Although 
the foregoing notice letters were provided to the veteran 
subsequent to initial adjudication of his claim, any 
subsequently submitted evidence was considered by the RO in 
the January 2005 Supplemental Statement of the Case (SSOC), 
thus, any defect with respect to the timing of the notices 
was nonprejudicial.  There is no indication that the outcome 
of the case has been affected, as no evidence has been 
received following the latter notice letters that had not 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent a VA 
audiological examination in July 2001.  Additionally, the 
veteran was scheduled for VA audiological examinations in May 
1998, February 2004, and August 2004, but he failed to report 
as scheduled.  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2004).  In this case, since the veteran did report for a 
July 2001 VA audiological examination, and as there is 
indication that he was unable to report for the earlier 
examinations, the Board will proceed with its appellate 
review of the claim for a compensable rating for hearing 
loss.  The veteran is advised, however, that his failure to 
report for the other examinations may have resulted in an 
inability to confirm more significant hearing loss.  The duty 
to assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  In view of the 
foregoing, to include the veteran's failure to report for 
several examinations, there is no further duty to provide 
another audiological examination or any medical opinion.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claim on the merits.



Bilateral hearing loss

Disability evaluations are determined by the application of 
the VA Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date. 38 C.F.R. § 
4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2004); Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended during the pendency of this appeal, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

VA's General Counsel has held that in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects.  VAOPGCPREC 7-2003.

In this case, the changes to 38 C.F.R. § 4.85 are not 
substantive, and do not change the result.  The veteran does 
not have the exceptional patterns of hearing loss envisioned 
in the new § 4.86, thus that provisions is not for 
application.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c) (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

By rating action dated in January 1974, the RO granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable evaluation effective as of 
October 24, 1973.  The noncompensable evaluation has remained 
in effect since that time.  In March 1998, the veteran 
submitted a claim for entitlement to an increased 
(compensable) evaluation of his bilateral hearing loss.

The veteran was afforded a VA audiological examination in 
July 2001.  Pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 20, 35, 70, and 90 decibels, 
respectively.  Pure tone average of the right ear was 53.75 
decibels.  Speech recognition was 100 percent.  Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 25, 40, 85, and 95 decibels, respectively.  Pure 
tone average of the left ear was 61.25 decibels.  Speech 
recognition was 96 percent.  The examiner concluded that the 
veteran had right mild to severe sloping sensorineural 
hearing loss in the right ear and mild to profound sloping 
sensorineural hearing loss in the left ear.

Under Table VI of both the previous and amended regulations, 
the veteran's right ear hearing level in July 2001 was I, and 
his left ear hearing level was II.  Under Table VII of both 
the previous and amended regulations, a Level I hearing 
impairment in the better ear, coupled with a Level II hearing 
impairment in the poorer ear, does not allow for a 
compensable evaluation.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).  Additionally, it 
was not shown that the veteran's pure tone threshold was 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) in either ear.  Also, 
application of Table VIa in other instances would not be 
appropriate because, while the puretone threshold was less 
than 30 bilaterally at 1000 Hertz, it was not 70 or more at 
2000 Hertz for either ear.  See 38 C.F.R. §§ 4.85(c); 4.86(a) 
(2004).

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral  hearing loss disability is not 
warranted under the previous or amended regulations. 38 
C.F.R. § 4.85, Tables VI, VIa, and VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To 
put it simply, there is very little judgment involved in 
determining the rating.  The law's provisions are clear and 
precise.  Audiometric testing results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the October 2004 SSOC.  Although the Board 
has no authority to grant an extraschedular rating in the 
first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
bilateral hearing loss.  There is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of the service-connected bilateral hearing loss.  
It is not evident that he is unemployed because he has 
hearing loss that interferes with employment.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.







ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss is denied.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


